*721
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Had the Court decided differently from what it did,we are not sure that we should have reversed the judgment'. We see no reason for doing so as it is. The best that has been assigned by the Counsel for the plaintiff in error, is that he cannot attend the Court in Taylor County ; and that does not seem to have prevented the Circuit Judge from transferring the cause. And it would be a reflection upon the good breeding of our brother Powers, to hold that we were more courteous than His Honor.
True, Col. Railey says, that let the final adjudication, as to the sufficiency of the process, be what it may, it will terminate the present proceeding. That if determined to be valid the recovery in ejectment, will stand; and if void, a new suit will have to be instituted. But in response to this, we suggest that the same is true of most of the cases which are pending when a new county is created out of an old one; still, the practice has been to transfer them according to the residence of the defendants, and the location of the lands, the titles to which are in dispute.
Besides, if the verdict stands, the writ of habere facias possessionem must issue, or if issued, must be enforced and returned in Taylor County. And is not this a good reason why the record should be transferred ? At any rate, as the proceeding is yet incomplete, it would seem to be more sym-metrical and more in conformity with the spirit of our Constitution, that the further litigation springing out of the ejectment, should be conducted in the county where the land lies.-